Citation Nr: 1125943	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to June 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In an August 2008 decision the Board denied the Veteran's appeal as to entitlement to service connection for hearing loss.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In January 2010, the Veterans Court set aside the August 2008 decision as to the issue of entitlement to service connection for hearing loss and remanded that issue to the Board for further proceedings consistent with the Veterans Court's decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss did not have onset during his active service, did not manifest within one year of separation from active service, and is not otherwise etiologically related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current hearing loss disability is due to noise exposure from aircraft engines which he maintained during service from September 1944 to June 1946, more than 60 years ago.  His DD 214 lists his military occupation as an airplane and engine mechanic.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including sensorineural hearing loss,  may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there are no findings that support a conclusion that the Veteran's hearing loss disability manifested to a compensable degree within one year of separation from active service, so these provisions are not for application.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2007).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

March 2005 VA audiologic testing measured pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 30, 25, 45, and 65decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 30, 35, 50, and 70 decibels, respectively.  Speech audiometry revealed speech recognition ability of 96 percent in both the left and the right ears.  These results show that the Veteran does have a hearing loss disability.  

In January 2010, the Veterans Court determined that a March 2005 audiologist's opinion, with regard to whether the Veteran's hearing loss disability was caused by his active service, was not an adequate opinion.  In February 2011, the Board requested an expert medical opinion.  

In that written request, the Board explained that the Veterans Court noted that an audiologist, in the March 2005 examination report, based the conclusion that the Veteran's hearing loss disability was not related to service solely on the absence of hearing difficulty in the service treatment records.  It also explained to the medical expert that the Veterans Court noted that the hearing examination conducted at separation from active service was a whispered voice test and explained that there was binding precedent that the lack of deficits measured on whispered voice tests did not exclude the possibility that there was hearing damage at higher frequencies and it was at high frequencies that the Veteran had hearing loss.  

In this regard, the undersigned must note that the standard of "does not exclude the possibility" is not the standard the Board uses in this case.  The Board must find that it is at least as likely as not (50% or greater) that the Veteran's service from September 1944 to June 1946 has caused the Veteran's hearing loss.  The standard "does not exclude the possibility" would appear more in line with a finding that it is "impossible" (0% chance) that the Veteran's hearing loss is the result of service, a standard that is not required for the VA to deny this claim.

Additionally, the Board informed the medical expert that the Veterans Court summarized its analysis, stating that the audiologist offered no medical analysis that would rule out or cast doubt on the aircraft noise experienced by the Veteran during service as the cause of the Veteran's current hearing loss.  

Finally, in the February 2011 request letter, the Board informed the medical expert that the Veterans Court had found that the Board, which does not have medical expertise, had improperly assumed that there was no such thing as delayed onset of sensorineural hearing loss by assuming that neurosensory hearing disabilities manifest themselves within a short period after acoustic trauma.  

The Board requested that the medical expert address the following:  First, whether it is at least as likely as not that the Veteran's hearing loss was caused by his active service, including exposure to acoustic trauma during service.  The Board asked that, if the expert did determine that it is not at least as likely as not that his hearing loss was caused by exposure to acoustic trauma during service that the expert explain his or her opinion in light of the issues identified by the Veterans Court and suggested that a review of the Veteran Court's decision (which was included in the claims file) may assist the expert's understanding of the case.  

Also asked by the Board, was that the expert explain whether neurosensory hearing disabilities manifest themselves within a short period after acoustic trauma and explain whether there is such a thing as delayed onset of this type of disability.  

Received by the Board in March 2011 was the requested opinion from a physician who indicated that he is an otolaryngologist.  As to the explanation regarding the possibility of delayed onset of neurosensory hearing loss, the physician first explained that he was aware of and had reviewed the report on noise-induced hearing loss in the military service that was rendered by the Congressional Committee appointed to review this problem.  He explained that this report specifically pointed out that there has never been a single definitive study of the problem of noise-induced hearing loss in relation to the time of onset and that it has never been determined adequately whether it is an immediate loss or a delayed loss.  

He also offered his own opinion, stating as follows:  

It has been my opinion as an otolaryngologist, that noise-induced hearing loss does not have to be sudden and can occur within 10-15 years following severe noise exposure.  It has long been my belief that severe acoustic trauma creates a metabolic disturbance in the hair cells which can slowly deteriorate over the next few years.  Most of these patient's (sic) will show loss within 10-15 years and in my experienced (sic) through the many years of working with Veteran's (sic) is that these losses would generally occur in young men by the age of 29-35.  I have seen or thought that a hearing loss secondary to noise could occur some 40, 50 or 60 years after the fact of exposure.  

The physician then provided the requested opinion as to whether the Veteran's hearing loss was the result of his service, as follows:  

Without any specifically identifiable data regarding this patient's history which stated that he experienced hearing loss and that such hearing loss was documented in the interim between his discharge in 1946 to the diagnosed hearing loss in 02/2002.  Without documentation, I have render the opinion that this patient's hearing loss which was diagnosed some 50+ years following his noise exposure is  not related to or caused by his noise exposure in military service.  

The physician's reference to the lack of documented identifiable date of hearing loss for many years after service is supported by the record.  Service treatment records contain on reports of symptoms of hearing loss.  Post-service, the first evidence of record that the Veteran had hearing loss is found in a September 2004 outpatient clinic note which documents his reported hearing loss.  He was referred to audiology for hearing acuity evaluation.  In an October 2004 VA audiology clinic note, an audiologist commented that the Veteran reported a decrease in hearing acuity since his hearing was last evaluated in May 2002.  The record does not indicate that the May 2002 evaluation took place at a VA facility and there is no record of audiologic testing in May 2002.  Indeed, although VA records date back to July 2002, there is no listing of hearing loss in past medical history notes.  The first mention of hearing loss comes in the September 2004 note.  The October 2004 clinic note reported that the veteran had mild sensorineural hearing loss of both ears.  

The Board finds that the March 2011 expert opinion is adequate.  The expert relied on adequate data, which is very limited in this case, the evidence contained in the claims file.  He also appears to have reliably applied reliable medical principles to the data.  He provided an explanation for his conclusion.  See Nieves-Rodriguez v. Principi, 22 Vet. App. 295 (2008).  Specifically, he referred to the state of knowledge of the medical community by referring to the Congressional report that had concluded that there has never been a single definitive study of the problem of noise-induced hearing loss in relation to the time of onset and that it has never been determined adequately whether it is an immediate loss or a delayed loss.  He also provided his own view from experience, a view that he personally thinks that there can be delayed onset of hearing loss.  He arrived at the conclusion that in the instant case the Veteran's hearing loss was not related to his service, including acoustic trauma during service.  This is in accordance with the expert's experience regarding a 15 year delay and the age of onset of the delayed hearing loss.  His report is therefore internally consistent.  

It is noted that the expert stated that he has "seen or thought that a hearing loss secondary to noise could occur some 40, 50 or 60 years after the fact of exposure."  That view, as shown by his own opinion, is not in accordance with accepted medical knowledge.  Whether or not this "could occur" is not the question.  A mere possibility (greater than a 0% chance) is no more than speculation and does not give rise to a grant of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Even the examiner's personal experience of a 15 year delayed onset apparently is not definitive in light of his statement regarding the Congressional report.  That personal experience is, however, favorably inclined toward the Veteran because it is experience that there can be at least some significant delay (15 years) between the acoustic trauma and onset of the hearing loss.  

Once again, the standard is not a mere possibility, but a finding that it is at least as likely as not the Veteran's military service in World War II caused a hearing problem that manifested approximately one-half century later.  Such a finding cannot be made in this case in light of the clear expert opinion.  

That being said, even applying that individual experience, as the examiner did, resulted in a conclusion that the Veteran's hearing loss is not related to his active service.  Given the explanation provided and the data relied on, the Board finds the March 2011 expert opinion to be adequate and probative.  The opinion is evidence against the Veteran's claim.  As this opinion was rendered by a specialist in the relevant area and included detailed analysis, the Board assigns considerable probative weight to the opinion.  

In his January 2005 claim and his February 2006 substantive appeal, the Veteran offered his opinion that he suffers from hearing loss due to his work on airplane engines while in the service from 1944 to 1946.  The Board finds that this opinion is not competent evidence.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

Here, the record does not support a finding that the Veteran reported a loss of hearing first noted during service with continuity of symptomatology since service.  Rather, he clearly his statements are those of a simple cause and effect relationship.  

As to non-expert or lay opinions with regard to a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In Jandreau, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking these decisions together leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

From the March 2011 expert opinion it is clear that the medical community has not produced definitive results as to whether hearing loss noted many years after acoustic trauma is the result of that trauma.  Given this fact, and the discussion provided by the examiner in that March 2011 opinion, it follows that a layperson's belief that exposure to acoustic trauma many years earlier resulted in a present hearing loss is not competent evidence.  Whether the Veteran's current hearing loss is related to his in-service noise exposure is not a question that can be answered by personal observation alone.  Without any research to support his belief, the Board must find that his opinion is not competent evidence.  

Based on the above analysis, the Board it is clear that the preponderance of the evidence is unfavorable to the Veteran's claim.  His appeal must therefore be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2005 and March 2006 that fully addressed all three notice elements.  The February 2005 letter was sent prior to the initial RO decision in this matter.  That letter informed the Veteran of what evidence was required to substantiate the claim for hearing loss, as well as informing him of his and VA's respective duties for obtaining evidence.  

Although the March 2006 notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  In that regard the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond since the notice was provided and the RO readjudicated the claim by way of a statement of the case issued in May 2006 and a supplemental statement of the case issued in September 2007, both after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  A medical examination in March 2005 provided data as to the Veteran's hearing acuity and a March 2010 Veterans Health Administration physician's expert opinion adequately addressed the determinative issue in this case - whether the Veteran's hearing loss disability is as likely as not related to his active service.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


